Title: To George Washington from Gouverneur Morris, 4 March 1796
From: Morris, Gouverneur
To: Washington, George


          
            Dear Sir
            London 4 March 1796
          
          The last Letter which I had the Honor to write was of the 11 Jany. On the Subjects there mention’d I will only say that the french Finances are quite as bad as I suppos’d they would be. That another Campaign seems now unavoidable. And that it is so much the Interest of some among the allied Powers to restore royal Authority in France that I think it will now form a real Object. If you ask my Opinion of the Chances, I will tell you that properly attempted it must, humanly speaking be effected—I hasten to communicate my latest Advices from Paris. These are that a Fleet is to conduct to you the new french Minister, who will be directed to exact in the Space of fifteen Days a categorical Answer to certain Questions. What these are I can only conjecture but suppose that you will, in Effect, be called on to take Part decidedly with France. Mr Munroe will no Doubt endeavor to convince the present Rulers of that Country that such Conduct will force us into the War against them, but it is far from impossible that the usual Violence of their Councils will prevail. I am my dear Sir very truly yours
          
            Gouvr Morris
          
        